Citation Nr: 1603416	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  15-17 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease status post coronary artery bypass graft (CABG). 

2. Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active duty from February 1966 to February 1969 with additional service in the Marine Corps Reserves.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this October 2014 letter, the Veteran stated that he never received notice for a scheduled VA examination, which was used to rate his service-connected coronary artery disease status post CABG. Additionally, in his April 2015 VA Form 9, the Veteran stated that there may be additional treatment records that VA does not have and that his condition has worsened since his disability rating. The Veteran should be provided with a VA examination to assess the current level of severity of his service-connected coronary artery disease status post CABG.

Regarding the claim for a TDIU, consideration of entitlement to a TDIU is dependent upon the impact of service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment. The matter of a TDIU is therefore inextricably intertwined with the currently open claim for an increased evaluation for coronary artery disease status post CABG. Harris v. Derwinski, 1 Vet. App. 180 (1991). Remand of the inextricably intertwined TDIU claim is therefore required as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran provides the names and addresses of any and all health care providers who have provided treatment for his coronary artery disease status post-CABG and whose records have not been provided to VA. After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.

2. Obtain and associate any of the Veteran's VA treatment records with his claims file. 

3. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected coronary artery disease status post-CABG 

The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such a review was accomplished. 

The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

The examiner must determine the current severity of the Veteran's coronary artery disease status post-CABG. The examiner must provide findings relating to the criteria used for rating in Diagnostic Codes 7005 and 7015. All appropriate testing should be conducted.

The examiner is required to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

4. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claims, including the claim for a TDIU, considering all evidence of record. If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




